[Cite as State v. Bostian, 2017-Ohio-2585.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              BUTLER COUNTY




STATE OF OHIO,                                      :

        Plaintiff-Appellee,                         :     CASE NO. CA2016-09-183

                                                    :           DECISION
    - vs -                                                       5/1/2017
                                                    :

RACHEL BOSTIAN,                                     :

        Defendant-Appellant.                        :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2016-05-0610



Michael T. Gmoser, Butler County Prosecuting Attorney, Government Services Center, 315
High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Neal D. Schuett, 121 West High Street, Oxford, Ohio 45056, for defendant-appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Butler County Court of Common Pleas, and upon a brief filed by appellant's counsel.

        {¶ 2} Counsel for appellant, Rachel Bostian, has filed a brief with this court pursuant

to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1) indicates that a careful

review of the record from the proceedings below fails to disclose any errors by the trial court
                                                                        Butler CA2016-09-183

prejudicial to the rights of appellant upon which an assignment of error may be predicated;

(2) lists five potential errors "that might arguably support the appeal," Anders at 744, 87 S. Ct.

at 1400; (3) requests that this court review the record independently to determine whether the

proceedings are free from prejudicial error and without infringement of appellant's

constitutional rights; (4) requests permission to withdraw as counsel for appellant on the

basis that the appeal is wholly frivolous; and (5) certifies that a copy of both the brief and

motion to withdraw have been served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response having

been received we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       HENDRICKSON, P.J., PIPER and M. POWELL, JJ., concur.




                                              -2-